     Case 2:19-cv-01746-AMM-GMB Document 11 Filed 01/25/21 Page 1 of 2                      FILED
                                                                                   2021 Jan-25 PM 02:48
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

ANTWONE LONEZO WILSON,                     )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Case No. 2:19-cv-1746-AMM-GMB
                                           )
WEXFORD HEALTH, et al.,                    )
                                           )
       Defendants.                         )

                                       ORDER
      Plaintiff Antwone Lonezo Wilson asserts claims against the defendants for

deliberate indifference to his medical needs. On November 12, 2020, pursuant to 28

U.S.C. § 1915A(b)(1), the Magistrate Judge entered a report in which he

recommended that the court dismiss without prejudice Mr. Wilson’s official capacity

claims against defendants Bourque and Spencer and all of his claims against

Wexford Health for failing to state a claim upon which relief can be granted. Doc.

10. The Magistrate Judge recommended that the undersigned return Mr. Wilson’s

Eighth Amendment deliberate indifference claims against defendants Bourque and

Spencer to the Magistrate Judge for further proceedings. Doc. 10. The Magistrate

Judge advised Mr. Wilson of his right to file specific written objections to the report

within fourteen days, but the court has not received any objections.
     Case 2:19-cv-01746-AMM-GMB Document 11 Filed 01/25/21 Page 2 of 2




      A district court “may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district court reviews legal conclusions in a report de novo and reviews for plain

error factual findings to which no objection is made. Garvey v. Vaughn, 993 F.2d

776, 779 n.9 (11th Cir. 1993); see also LoConte v. Dugger, 847 F.2d 745, 749-50

(11th Cir. 1988); Macort v. Prem, Inc., 208 Fed. App’x 781, 784 (11th Cir. 2006).

      Having reviewed and considered the materials in the record, the court adopts

the Magistrate Judge’s report and accepts his recommendation. Pursuant to 28

U.S.C. § 1915A(b)(1), the court dismisses without prejudice Mr. Wilson’s official

capacity claims against defendants Bourque and Spencer and all of his claims against

Wexford Health. The court refers Mr. Wilson’s Eighth Amendment deliberate

indifference claim against defendants Bourque and Spencer in their individual

capacities to the Magistrate Judge for further proceedings.

      DONE and ORDERED this 25th day of January, 2021.



                                     _________________________________
                                     ANNA M. MANASCO
                                     UNITED STATES DISTRICT JUDGE




                                           2
